UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------X
JOSEPH FRYE,

                          Plaintiff,
                                                     MEMORANDUM AND ORDER
             - against -
                                                     15 Civ. 5348 (NRB)
BENJAMIN F. LAGERSTROM, a.k.a
BENJAMIN IRISH, and DIANACOLLV, INC.,

                     Defendants.
----------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

       On August 31, 2017, this Court granted plaintiff Joseph

Frye’s motion for summary judgment on his copyright infringement

and    breach   of   contract    claims    against   defendants    Benjamin

Lagerstrom and Dianacollv, Inc. (“Dianacollv”).              See ECF No.

214.       Defendant   appealed    the    final   judgment   entered     for

plaintiff.      See ECF No. 230.       On appeal, the Second Circuit, in

a summary order, vacated the Court’s grant of plaintiff’s motion

for summary judgment on the ground that defendant Lagerstrom had

not been properly advised of his obligation, in responding to

plaintiffs’     motion,    to   present    counter-affidavits     or   other

documentary evidence as to every genuine issue of material fact

that he wished to preserve for trial: often called a “Vital

notice.”    Frye v. Lagerstrom, 778 F.App’x 13, 15 (2d Cir. 2019).

       Shortly after this case was remanded, the Court issued an

Order directing plaintiff Frye to refile a motion for summary
judgment and setting forth a briefing schedule.                   See ECF No.

241.    To cure the defect identified by the Second Circuit, the

Court enclosed in that Order a “Notice to Pro Se Litigant Who

Opposes a Motion for Summary Judgment” and the full texts of

Federal Rule of Civil Procedure 56 and Local Civil Rule 56.1.

Id. at 3-8.    Before the Court is the plaintiff’s renewed motion

for summary judgment on his copyright infringement and breach of

contract    claims    against    defendants      Benjamin      Lagerstrom   and

Dianacollv, Inc.      See ECF No. 246.

       To put this opinion in context, the Court recites here a

summary of its Memorandum and Order of August 31, 2017 (“M&O”).

This action arises out of an agreement that the parties entered

in connection with the          production of     a short film,        entitled

Homeless: A Love Story (“HALS”).            See M&O (ECF No. 214) at 3.

Under the agreement, defendants Lagerstrom and Dianacollv would

provide    video   production    services   in    the   form    of   equipment,

cast, and crew.      Id.   In exchange, plaintiff Frye would provide,

inter alia, meals, a makeup artist, and participation credit to

the crew.    Id.     The agreement further provided that “all footage

and material being part of” the agreement would be the property

of Frye and that Dianacollv “will not distribute or display such

footage in any way other than as an example/demonstration of

[Dianacollv’s] work establishing their efforts of such.”                    Id.

The shooting of HALS took place in late September 2014.                 Id. at


                                      2
4.     On October 12, 2014, Lagerstrom, under an alias, published

on the website YouTube a video that was composed entirely of

footage from HALS shooting.        Id.   Frye completed his editing of

the footage and received certificates of copyright registration

for the script and the motion picture of HALS on December 26,

2014 and January 20, 2015, respectively.           Id. at 5.      Even after

Frye    obtained   copyright     registration      of   HALS,     Lagerstrom

published    online   four    additional    videos      that    incorporated

footage from HALS.      Id.    Eventually, Frye commenced this action

by filing a complaint on July 10, 2015, asserting claims of

copyright infringement and breach of contract.           Id. at 6.

       In the M&O, we addressed various motions by the parties,

including plaintiff’s motion for summary judgment on his claims

and his motion to dismiss defendant Lagerstrom’s counterclaims

under 18 U.S.C. § 241 and the United States Constitution.1                 In

granting    plaintiff’s   motion   for   summary    judgment,     the   Court

relied on the plaintiff’s Rule 56.1 statement of material facts

because Lagerstrom failed to submit a Rule 56.1 Counterstatement

of material facts and did not otherwise meritoriously rebut the

assertions in the plaintiff’s Rule 56.1 statement.              See M&O at 2

1     Although Dianacollv was served on September 12, 2015, see ECF No. 36,
it has never submitted an answer to the complaint or otherwise appeared in
this action. A certificate of default was issued against it on November 24,
2015.   See ECF No. 50.     Plaintiff moved for a default judgment against
Dianacollv prior to his motion for summary judgment against Lagerstrom. See
ECF No. 56.    The Court, however, denied that motion without prejudice on
December 18 2015, based on its preference to resolve all claims against
nondefaulting   defendants  before  entering  a   default  judgment  against
Dianacollv. See ECF No. 60. Dianacollv remains in default.


                                     3
(“The following facts are taken from plaintiff’s unrebutted Rule

56.1    Statement”)(emphasis               added).            The   Court      also    granted

plaintiff’s           motion        to      dismiss           defendant           Lagerstrom’s

counterclaims on the grounds that the criminal statute cited by

defendant did not provide a private cause of action and Frye was

not a state actor that could be held liable for the alleged

violations of defendant’s constitutional rights.                            Id. at 11-12.

       Once again defendant failed to submit a response to the

plaintiff’s Rule 56.1 Statement of Material Facts (“Rule 56.1

Statement”).          “[P]roceeding pro se does not otherwise relieve

[defendant] from the usual requirements of summary judgment.”

Fitzpatrick v. N. Y. Cornell Hosp., No. 00 Civ. 8594(LAP), 2003

WL 102853, at *5 (S.D.N.Y. Jan. 9, 2003).                           Therefore, the Court

accepts       all   facts      asserted        by     plaintiff        in   his    Rule     56.1

Statement as true in resolving this motion as long as they are

supported by the record.                   See T.Y. v. New York City Dep’t of

Ed.,    584    F.3d    412,     418      (2d     Cir.       2009)(“A    nonmoving     party’s

failure to respond to a Rule 56.1 statement permits the court to

conclude       that     the     facts          asserted        in   the     statement        are

uncontested and admissible.”); see also, Wali v. One Source Co.,

678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009)(holding that, once a

pro se litigant is on notice of the requirements of Rule 56 and

Local   Civil       Rule    56.1,     he    is       “not    excused    from      meeting   the

requirements of Local Rule 56.1.”).                            Still, appreciating the


                                                 4
fact that defendant Lagerstrom is proceeding here pro se, the

Court        construes       defendant’s       submissions          “liberally      and

interpret[s] them to raise the strongest arguments that they

suggest.”        Corcoran v. N.Y. Power Auth., 202 F.3d 530, 536 (2d

Cir. 1999)(internal quotation marks and citations omitted).

       The plaintiff’s submissions for this motion are virtually

identical to those filed in support of his previous motion for

summary       judgment.        The   only      difference      is    an    additional

assertion in his affidavit that defendant Lagerstrom has been

making misrepresentations on his website about this lawsuit and

his involvement in HALS.             See Frye Aff. (ECF No. 248) ¶ 38.

Therefore, we limit our discussion here                      to the issues         newly

raised by defendant in connection with the present motion and

otherwise rely on our Memorandum and Order of August 31, 2017.2

       First, again reading Lagerstrom’s submissions generously,

Lagerstrom appears to suggest that                    he entered into the Crew

Agreement based on an understanding that Frye was acting as an

agent       of   CBS/Showtime.        However,         the    exhibits     cited     by

defendant, even when viewed most favorably to him, only suggest

that       plaintiff   was    associated       with    CBS/Showtime       during    the

relevant period, which plaintiff does not dispute.                         Frye Aff.

(ECF No. 248) ¶ 5.           Defendant also asserts in his motion papers



       2    Capitalized terms not specifically defined herein refer to those
terms as defined in our Memorandum and Order of August 31, 2017.


                                           5
a   number     of     allegations          suggesting         that   plaintiff        made

misrepresentations          about    the   HALS    project      before     the   parties

entered the Crew Agreement but fails to cite any evidence in the

record to support those allegations.3

     Second, defendant’s argument that plaintiff cannot assert

any claim based on his copyright in HALS because plaintiff’s

production of HALS was in violation of the CBS Business Conduct

Statement—which       plaintiff       was       bound    by    as    an    employee     of

Showtime, a subsidiary of CBS—is without merit.                       The portions of

Statement     cited    by    defendant      do    not    “forbid,”        as   argued    by

defendant, but in fact only requires a disclosure of certain

activities.         Plaintiff       maintains     that    he    disclosed       the   HALS

project to Showtime twice before the parties signed the Crew

Agreement: once in July 2014 and once more in September 2014.

Frye Aff. ¶ 13.       Defendant attempts to dispute this assertion by

contending that the assertions in the plaintiff’s affidavit are

false   but   fails    to     provide      any    evidence      in   support     of     his

contention of falsity.




3     In Exhibit F to his opposition, Lagerstrom submitted sworn affidavits
of Margaret Germosen (a/k/a Margarita Dominguez), who starred in HALS, and
her agent Leon Lopez III, who claims to have participated in the production
of HALS as a cameraman.        These affidavits include a set of factual
allegations suggesting that plaintiff failed to fulfill his obligations under
the Crew Agreement.     Neither category is relevant here.      This set of
allegations is irrelevant so far as New York law does not allow the equitable
defense of unclean hands in an action for damages for breach of contract.
See Manshion Joho Ctr. Co., Ltd. v. Manshion Joho Ctr., Inc., 806 N.Y.S.2d
480, 482 (N.Y. App. Div. 1st Dep’t 2005).


                                            6
    Third, defendant asks the Court to revoke the plaintiff’s

copyright     registration      of      HALS      pursuant        to        17     U.S.C.

§ 411(b)(2).     See Def.’s Opp’n at 12.             First of all, defendant

fails to cite, and the Court is not aware of, any authority

allowing the Court to cancel a               copyright registration.                    See

Pastime   LLC   v.   Schreiber,      No.     16    Civ.    8706(JPO),            2017    WL

6033434, at *3 (S.D.N.Y. Dec. 5, 2017)(concluding that a federal

district court does not have an authority to cancel copyright

registrations).      Even were we to consider defendant’s argument

simply as an attempt to invoke the procedure specified in 17

U.S.C. § 411(b)(2),      we would have rejected                 it.     Contrary to

defendant’s     reading,      Section       411(b)(2)      simply       requires          a

district court to solicit the advice of the Copyright Office

when it is alleged that the application for the copyright at

issue contained inaccurate information.                  17 U.S.C. § 411(b)(2).

Before launching this process, however, “a district court may

require   a   litigant   to    demonstrate        that    (1)    the   registration

application     included      inaccurate       information;           and        (2)    the

registrant knowingly included the inaccuracy in his submission

to the Copyright Office.”         Palmer/Kane LLC v. Rosen Brook Works

LLC, 188 F. Supp. 3d 347, 349 (S.D.N.Y. 2016)(citing DeliverMed

Holdings, LLC v. Schaltenbrand, 734 F.3d 616, 625 (7th Cir.

2013)).     Defendant cites the plaintiff’s sole ownership of the

copyright in HALS as a proof of inaccuracy in the plaintiff’s


                                        7
application     for      copyright     registration    of     HALS.     However,

defendant fails to explain why that is the case: in fact, the

Showtime’s      letter     and   the    Crew     Agreement    both    support     a

conclusion that plaintiff is the sole owner of the copyright in

HALS.    Defendant appears to argue that the plaintiff’s failure

to include Showtime as a co-owner in his copyright application

amounted   to    an   inaccuracy       because    plaintiff    used   Showtime’s

resources in producing HALS.            Defendant cites the affidavits in

Exhibit F to his opposition in support of this contention.                     Even

assuming that      some of Showtime’s resources              had been used in

developing the HALS project, as claimed by defendant, defendant

still fails to come forward with any evidence to dispute the

Showtime’s express disclaimer of any interest in HALS.                  Pl. Rule

56.1    Stmt.   ¶ 28.       Further,     defendant    fails     to    adduce    any

evidence suggesting that plaintiff knowingly omitted Showtime as

a co-owner of the copyright in HALS in filing his application.

In sum, defendant fails to carry his burden under 17 U.S.C.

§ 411(b)(2), and the Court therefore declines to solicit advice

from the U.S. Copyright Office in resolving this motion.

       Lastly, defendant claims that his use of HALS was protected

under the First Amendment to the United States Constitution in

that his use was intended to inform the public about plaintiff’s

practice of plagiarizing other films produced by CBS/Showtime.

Defendant’s argument is without merit.              The unrebutted Rule 56.1


                                         8
Attorney for Plaintiff

Danny Jiminian, Esq.
Jiminian Law PLLC


Defendant (pro se)

Benjamin F Lagerstrom


Copies of the foregoing Memorandum and Order have been mailed on
this date to the following:

Benjamin F. Lagerstrom
529 W. 29th Street PHD
New York, NY 10001

Benjamin F. Lagerstrom
201 W. 92nd Street Apt. 6B
New York, NY 10025




                               10
